                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


 BROCK FREDIN,
                                                  Case No. 17-CV-3058
                        Plaintiff,

        --against--

 LINDSEY MIDDLECAMP,


                        Defendant.




 BROCK FREDIN,
                                                  Case No. 18-CV-466
                        Plaintiff,

        --against--

 GRACE MILLER,
 CATHERINE SCHAEFER,


                        Defendants.



       PLEASE TAKE NOTICE that on May 8, 2020 at 11:00 by telephonic conference,

Plaintiff Brock Fredin will move the Court for a motion to:

   1. Discovery and Leave to Modify Non-Dispositive Motion Deadline in the above-
      captioned matter
   2. Rule 37 Sanctions Motion or in the Alternative Permission to Serve a Rule 11
      Sanctions Motion

Dated: April 21, 2020
s/ Brock Fredin
Brock Fredin
Saint Croix County, WI
(612) 424-5512 (tel.)
brockfredinlegal@gmail.com
Plaintiff, Pro Se
